Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made by and between Polycom, Inc.
(the “Company”), and David R. Phillips (“Employee”) (collectively referred to as
the “Parties” or individually referred to as a “Party”), effective as of
March 30, 2009 (the “Effective Date”).

WHEREAS, Employee is employed with the Company;

WHEREAS, Employee will continue to provide services to the Company effective
February 17, 2009, through March 31, 2009, on a part-time basis; and

WHEREAS, Employee’s employment with the Company will terminate effective
March 31, 2009 (the “Separation Date”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

A. Transition Period

1. Position and Duties. For the period beginning February 17, 2009, and ending
March 31, 2009 (the “Transition Period”), Employee will be employed by the
Company on a part-time basis equal to fifty percent (50%) of Employee’s regular
full-time schedule, reporting to Robert C. Hagerty, Chief Executive Officer, and
engaging in activities related to transitioning the Company’s worldwide sales
operations and other special projects as designated by Mr. Hagerty.

2. Base Compensation. As compensation for services that Employee will provide to
the Company during the Transition Period, Employee will receive from the Company
base compensation, pro-rated for the Transition Period, in the amount of One
Hundred Eighty One Thousand Seven Hundred Fifty Dollars ($181,750) per annum
(the “Transition Salary”) (which is equal to fifty percent (50%) of Employee’s
current base compensation of Three Hundred Sixty-Three Thousand Five Hundred
Dollars ($363,500) per annum (the “Base Salary”)). The Transition Salary will be
paid in accordance with the Company’s normal payroll practices and be subject to
the usual required withholdings.

3. Incentive Compensation. During the Transition Period, Employee will continue
to be eligible to participate in the Company’s then applicable bonus plan to the
extent any amounts are earned under the plan pursuant to its terms, as if
Employee were still a full time employee.

4. Employee Benefits. During the Transition Period, Employee will be entitled to
participate in the employee benefit plans and programs currently and hereafter
maintained by the Company of general applicability to other executives of the
Company. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

5. Vacation. During the Transition Period, Employee will be eligible to accrue
paid time off (“PTO”) under the Company’s PTO policy.



--------------------------------------------------------------------------------

6. Expenses. The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder during the
Transition Period, in accordance with the Company’s expense reimbursement policy
in effect from time to time.

7. Resignation. On the Separation Date, Employee will be deemed to have resigned
voluntarily from all Company positions held by him, without any further required
action by the Employee; provided however, if the Company requests, Employee will
execute any documents necessary to reflect his resignation.

 

B. Company Agrees

Assuming that this Agreement becomes effective in accordance with its terms,
including Employee’s performance of services to the Company during the
Transition Period under the terms of Section A.1 (provided that the first time,
if any, that the Company believes that Employee is not performing such services,
its shall provide Employee with written notice of such failure and five business
days to cure such failure), and that the provisions set forth in Section C are
satisfied, the Company will provide Employee with the following:

1. Severance. In consideration for the execution by Employee of a Supplemental
Separation and General Release Agreement, the form of which is attached hereto
as Exhibit A (the “Supplemental Agreement”), the Company shall pay Employee a
total amount equal to Four Hundred Twenty-Seven Thousand Five Hundred Dollars
($427,500) (the “Severance Payment”) less applicable deductions and tax
withholdings, payable in two installments, as set forth and subject to the
provisions of Section B.4.1. and B.4.2..

2. Outplacement Services. Employee will be eligible for outplacement services
provided by Right Management Consultants, as reasonably determined by the
Company, for six (6) months following the Separation Date.

3. COBRA. The Company will pay the cost, on behalf of Employee, for Employee’s
cost of continued group health insurance for Employee and/or Employee’s eligible
and covered dependents under Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for twelve (12) months
following the Separation Date so long as Employee timely elects such
continuation coverage. The Company’s obligation to pay for such continuation
coverage shall cease immediately if and to the extent that Employee and/or
Employee’s covered dependents (as the case may be) are no longer entitled to
receive COBRA continuation coverage. Employee agrees to notify a duly authorized
officer of the Company, in writing, immediately upon Employee’s and/or a covered
dependent’s beginning to receive health benefits from another source, or as
otherwise required by COBRA.

4. Section 409A.

4.1. Separation from Service. Notwithstanding anything to the contrary in this
Agreement, any severance payments or benefits payable to Employee upon a
termination of employment, pursuant to this Agreement and the Supplemental
Agreement, when considered together with any other severance payments or
separation benefits, that are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and any guidance promulgated thereunder (together, “Section 409A”),
and are

 

- 2 -



--------------------------------------------------------------------------------

not otherwise exempt therefrom, shall not be payable until Employee has a
“separation from service” within the meaning of Section 409A (a “Separation from
Service”). It is intended and expected that Employee will have a Separation from
Service from the Company on the Separation Date.

4.2. Delayed Payments. The payment of severance benefits will be delayed until
the date that is six (6) months and one (1) day following the Employee’s
Separation from Service and will become payable in two (2) separate installments
as follows: (a) the first installment of Three Hundred Twenty Thousand Six
Hundred Twenty-Five Dollars ($320,625) on the date that is six (6) months and
one (1) day following the Employee’s Separation from Service (i.e., October 15th
, 2009) and (b) the second installment of One Hundred Six Thousand Eight Hundred
Seventy-Five Dollars ($106,875) on the date that is twelve (12) months following
the Employee’s Separation from Service (i.e., April 1st, 2010). No interest will
be accrued or paid on the delayed payments. Each payment and benefit payable
under the Agreement is intended to constitute a separate payment for purposes of
Section 409A.

 

C. Employee Agrees

1. Acknowledgments. Employee agrees and acknowledges to the following:

1.1. Employee’s employment with the Company will end on the Separation Date and
the Company has no future obligation to re-employ Employee.

1.2. No later than the Separation Date, Employee will return to the Company all
documents and materials (in electronic, paper or other form) created or received
by Employee in the course of employment with the Company (to the extent
currently in his possession or control, it being acknowledged that many of such
documents or materials have been discarded since the date of such creation or
receipt), except Employee’s personal copies of documents evidencing
(a) Employee’s hire, compensation rate and payments, discipline (if any) and
benefits (b) stock options and documents received as a shareholder; (c) letter
of termination; (d) the Employee Proprietary Information and Invention Agreement
(the “Confidentiality Agreement”) between Employee and the Company; and (e) any
other agreements between Employee and the Company signed by the Employee.

1.3. No later than the Separation Date (but subject to the last sentence of this
Section C.1.3.), Employee will return to the Company all items of property,
including but not limited to, laptop computers, cell phones, personal digital
assistants, etc., provided by the Company for Employee’s use during employment
with the Company in good condition and proper working order. To the extent
Employee fails to return all property provided by the Company in good condition
and proper working order on or before the Separation Date, Employee understands
and agrees that the Company may deduct from the Severance Payment the dollar
value of the property that the Employee has failed to return or that Employee
has returned in damaged or non-working condition. Notwithstanding the foregoing,
Employee shall be permitted to retain Employee’s Company-issued computer laptop
(with proprietary Company and Company licensed software removed), mobile phone,
assigned telephone number and PDA (respectively the “Company Devices”) for the
continued use of Employee (provided, that any Company files on the laptop and
PDA are deleted).

 

- 3 -



--------------------------------------------------------------------------------

1.4. Even if Employee does not sign this Agreement, Employee would still have
continuing obligations under Employee’s Confidentiality Agreement, a copy of
which has been provided to Employee. This Agreement is not intended to, and does
not, alter, eliminate or supersede Employee’s continuing obligations (other than
obligations under paragraph C.7. of the Confidentiality Agreement, which are
superseded hereby) under his Confidentiality Agreement.

1.5. Within seven (7) days of issuance of Employee’s final paycheck by the
Company, Employee will confirm that he has received and reviewed his final
paycheck and the Company has paid all salary, wages, bonuses, accrued vacation,
and any and all other compensation due to Employee through his final day of
employment. No other amounts are due to the Employee from the Company, except
those amounts that may become due under this Agreement.

2. Confidentiality. Employee will not disclose to others the existence of this
Agreement, the contents or terms of this Agreement, or the consideration for
this Agreement (hereinafter collectively referred to as “Settlement
Information”), except that Employee may disclose such information to Employee’s
spouse or domestic/civil union partner and to Employee’s attorney or accountant
(in order for such individuals to render personal services to Employee), so long
as such individuals agree to keep such information confidential. In the event
the prior agreement to be bound by the terms of this confidentiality provision
is not obtained from such individuals, the disclosure may not be made without
breach of this Agreement. Nothing in this Section C.2., or elsewhere in this
Agreement, is intended to prevent or prohibit Employee from (a) providing
information regarding Employee’s former employment relationship with the
Company, as may be required by law or legal process; or (b) cooperating,
participating or assisting in any government entity investigation or proceeding.
Notwithstanding the foregoing, Employee’s obligations under the first two
sentences of this Section C.2. shall terminate in the event that the Company
makes public (through a securities filing or otherwise) the Settlement
Information.

3. Non-Compete; Non-Solicitation.

3.1. Employee acknowledges that during the course of the Employee’s involvement
with the Company, Employee has received and been privy to Company confidential
information and trade secrets and will continue to receive Company confidential
information and trade secrets during the course of Employee’s employment with
the Company, and that Company has a legitimate interest in ensuring that such
confidential information and trade secrets remain confidential and are not
disclosed to third parties. Thus, to avoid the actual or threatened
misappropriation of such trade secrets and confidential information, Employee
agrees that the receipt of the Severance Payment pursuant to Section B.1. will
be subject to Employee agreeing that beginning on the Effective Date and ending
on the first anniversary of the Separation Date (the “Non-Competition Period”),
Employee shall not, directly or indirectly, without the prior written consent of
Company: (a) engage in, anywhere in the Restricted Territory (as defined below),
whether as an employee, agent, consultant, advisor, independent contractor,
proprietor, principal, partner, stockholder, officer, director or otherwise, or
have any ownership interest in (except for ownership of one percent (1%) or less
of any publicly-held entity), or participate in or facilitate the financing,
operation, management or control of, any Competing Person (as defined below)
that directly or indirectly engages in a Competing Business Purpose (as defined
below);

 

- 4 -



--------------------------------------------------------------------------------

or (b) contact or solicit Company’s customers in connection with a Competing
Business Purpose. “Competing Business Purpose” means any business relating to
(a) audio-conferencing, and (b) two way or multi way video communications,
including but not limited to (1) videoconferencing, (2) telepresence
conferencing, (3) immersive room conferencing, (4) videoconferencing desktop
systems or videoconferencing software, (5) wired or wireless videoconferencing
(6) telephony videoconferencing systems or applications, (7) classroom
videoconferencing systems, (8) auditorium videoconferencing systems, (9) medical
videoconferencing systems, (10) videoconferencing infrastructure, including
bridges and management, and (11) any other wired or wireless videoconferencing
devices, videoconferencing consumer set-top boxes or videoconferencing software
client included therein, or any similar means of videoconferencing
communications. Competing Business Purpose shall also include without limitation
(i) the ownership, design, development, engineering or licensing of any
intellectual property specifically targeted to the foregoing, or (ii) the
design, development or marketing of any product or Service or engineering or
manufacturing of any product, in each case specifically targeted to the
foregoing, and where “Service(s)” is defined to include without limitation
maintenance, professional, hosting or installation service(s). “Competing
Person” means (i) any Person for which the Competing Business Purpose
constitutes the primary focus of such Person’s business or (ii) with respect to
Persons that are not so primarily engaged in the Competing Business Purpose, any
division or segment of the Person that is primarily engaged in the Competing
Business Purpose. “Restricted Territory” means worldwide.

3.2. Beginning on the Effective Date and ending twelve (12) months from the
Separation Date (the “No Hire Period”), Employee shall not, directly or
indirectly, without the prior written consent of Company, (a) solicit for hire
(other than through general industry solicitations of employment) any employee,
officer, or director of the Company or any subsidiary of Company, or any person
known to Employee to be an agent, consultant, advisor or independent contractor
of the Company or any subsidiary of Company, to the extent that any such
employee, officer, director or other such person provided services to the
Company or any subsidiary of the Company within the one year period prior to the
Separation Date (each a “Covered Person” and collectively, the “Covered
Persons”) or (b) overtly induce or encourage any Covered Person to terminate
such employee’s employment with the Company or such subsidiary of Company;
provided, however, that the foregoing is not intended to prohibit the Employee
from engaging independent accounting or independent law firms (subject to issues
relating to conflicts of interest, which are not being waived herein) from
providing services to such entities.

3.3. The covenants contained in Section C.3.1. and C.3.2. hereof shall be
construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenants contained in Section C.3.1. and Section C.3.2. hereof.
If, in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. To the extent
that the provisions of this Section C.3. are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

- 5 -



--------------------------------------------------------------------------------

3.4. Employee acknowledges that (a) Employee is familiar with the foregoing
covenants not to compete and not to hire; (b) the covenants set forth in Section
C.3.1. and Section C.3.2. represent only a limited restraint and allows Employee
to pursue Employee’s livelihood and occupation without unreasonable or unfair
restrictions; and (c) Employee is an officer and/or key member of the management
of the Company. Employee represents that Employee is fully aware of Employee’s
obligations hereunder, and acknowledges that the limitations of length of time,
geography and scope of activity agreed to in this Agreement are reasonable
because, among other things: (i) the Company is engaged in a highly competitive
industry, (ii) Employee has unique access to, and, as applicable, will continue
to have access to, the trade secrets and know-how of the Company, including,
without limitation, the plans and strategy (and, in particular, the competitive
strategy) of the Company, (iii) in the event Employee’s employment with the
Company ended, Employee would be able to obtain suitable and satisfactory
employment without violation of this Agreement, and (iv) this Agreement provides
no more protection than is necessary to protect the Company’s interests in its
goodwill, trade secrets and confidential information.

3.5. Employee agrees that during the Non-Competition Period, prior to becoming
an employee or partner of or consultant to any Person, Employee will (a) provide
the Company with written notice of such employment, partnership or consultancy
and (b) provide such Person with an executed copy of this Agreement.

3.6. Employee agrees that each of the Non-Competition Period and the No-Hire
Period shall be tolled during any period of violation of the covenants contained
in Section C.3.1. or Section C.3.2.

4. Non-Disparagement. Employee agrees to refrain from any defamation, libel, or
slander of any of the Releasees, and agrees to refrain from any tortious
interference with the contracts and relationships of any of the Releasees.
Employee may direct any inquiries by potential future employers to the Company’s
Human Resources department, which will use its best efforts to provide only the
Employee’s last position and dates of employment. The Company shall, and shall
direct the Company’s current officers and directors (during the period of their
employment with the Company) to refrain from any defamation, libel or slander of
Employee and any tortious interference with the contracts, relationships and
prospective economic advantage of Employee.

 

D. Employee and Company Agree

1. No Admission of Liability. No action taken by the Parties, previously or in
connection with this Agreement, shall be construed to be: (a) an admission of
the truth or falsity of any claims made, or (b) an admission by either Party of
any fault or liability whatsoever to the other Party or to any third party.

2. Costs. Except as otherwise set forth below, the Parties will each bear their
own costs, expert fees, attorneys’ fees and other fees incurred in connection
with this Agreement.

3. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, WILL BE SUBJECT TO ARBITRATION IN

 

- 6 -



--------------------------------------------------------------------------------

PLEASANTON, CALIFORNIA BEFORE JAMS, PURSUANT TO ITS THEN-CURRENT EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY
COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION WILL BE AWARDED ITS
REASONABLE ATTORNEYS’ FEES AND COSTS. THE PARTIES HEREBY WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.

4. Judicial Interpretation/Modification. In the event that any one or more
provisions (or portion thereof) of this Agreement is held to be invalid,
unlawful or unenforceable, for any reason, the invalid, unlawful or
unenforceable provision (or portion thereof) will be construed or modified so as
to provide Releasees with the maximum protection that is valid, lawful and
enforceable, consistent with the intent of the Company and Employee in entering
into this Agreement. If such provision (or portion thereof) cannot be construed
or modified so as to be valid, lawful and enforceable, that provision (or
portion thereof) will be construed as narrowly as possible and will be severed
from the remainder of this Agreement (or provision), and the remainder will
remain in effect and be construed as broadly as possible, as if such invalid,
unlawful or unenforceable provision (or portion thereof) had never been
contained in this Agreement.

5. Entire Agreement. Except for the Confidentiality Agreement and the
Supplemental Agreement, as of the Effective Date, this Agreement cancels,
supersedes and replaces any and all prior agreements (written, oral or
implied-in-fact or in law), including without limitation all non-competition
agreements or covenants, between Employee and the Company regarding all of the
subjects covered by this Agreement and the Supplemental Agreement (but does not
cancel, supersede or replace the agreements referenced in Section B.3 of the
Supplemental Agreement). This Agreement and the Supplemental Agreement are the
full, complete and exclusive agreement between Employee and the Company
regarding all of the subjects covered by this Agreement and the Supplemental
Agreement (except with respect to the agreements referenced in Section B.3 of
the Supplemental Agreement), and neither the Employee nor the Company is relying
on any representation or promise that is not expressly stated in this Agreement
or the Supplemental Agreement.

6. No Oral Modification. This Agreement may only be amended by a written
agreement signed by Employee and the President of the Company.

7. Attorney Fees. The Company agrees to reimburse promptly Employee up to Ten
Thousand Dollars ($10,000.00) in reasonable legal fees and costs incurred by him
in connection with the discussion and review of the matters addressed herein and
the review and negotiation of this Agreement and the Supplemental Agreement.
Furthermore, in the event that either Party brings an action to enforce or
effect its rights under this Agreement or the Supplemental Agreement, the
prevailing party shall be entitled to recover its costs and expenses, including
the costs of mediation, arbitration, litigation, court fees, plus reasonable
attorneys’ fees, incurred in connection with such an action.

8. Governing Law. This Agreement will be governed by the internal substantive
laws, but not the choice of law rules, of the State of Texas.

 

- 7 -



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

            POLYCOM, INC. Dated: March 30, 2009     By   /s/ Robert C. Hagerty  
      Robert C. Hagerty, CEO and President

I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS.

 

      David R. Phillips, an individual Dated: 3/24/09       /s/ David R.
Phillips

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL SEPARATION AND GENERAL RELEASE AGREEMENT

This Supplemental Separation and General Release Agreement (“Supplemental
Agreement”) is made by and between Polycom, Inc. (the “Company”), and David R.
Phillips (“Employee”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).

WHEREAS, Employee was employed with the Company;

WHEREAS, the Company and Employee agreed to a transition period from
February 17, 2009 through March 31, 2009 (the “Transition Period”) as evidenced
by the terms of the Transition Agreement that Employee signed on 24th March 2009
(the “Agreement”) which shall remain in full force and effect and is fully
incorporated herein except to the extent it is not consistent with this
Supplemental Agreement; and

WHEREAS, Employee’s employment with the Company terminated effective
March 31, 2009 (the “Separation Date”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

A. Company Agrees

1. Severance Benefits. Assuming that this Supplemental Agreement becomes
effective under the terms of Section C.5. in accordance with its terms, and that
the provisions set forth in Section B are satisfied, the Company will provide
Employee with the benefits and amounts provided in the Agreement, payable
pursuant to Section B.4. of the Agreement.

 

B. Employee Agrees

1. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, paid time off, housing
allowances, relocation costs, interest, severance, stock, stock options,
outplacement costs, fees, commissions and any and all other benefits and
compensation due to Employee, other than those obligations as set forth under
this Supplemental Agreement.

2. Release of Claims. Except as described in Section B.3. below, which
identifies claims expressly excluded from this waiver and release, Employee
waives and releases the Company, its affiliates, successors and assigns, any
Company sponsored benefit plans, the administrators, fiduciaries, and trustees
of any Company sponsored or established benefit plans, and the current and
former officers, directors, agents and employees (in each case, in their
capacities as such) of the



--------------------------------------------------------------------------------

Company and its affiliates, and any Company sponsored or established benefit
plans (collectively, the “Releasees”), to the maximum extent permitted by law,
from any and all claims, whether or not now known to Employee, arising from or
relating to any and all acts, events and omissions occurring prior to the date
Employee signs this Supplemental Agreement. The claims being waived and released
include, without limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; or the Uniformed
Services Employment and Reemployment Rights Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

3. Excluded Claims. The only claims that are not being waived and released by
Employee under this Section B. are claims Employee may have for:

(a) unemployment, state disability, workers compensation and/or paid family
leave insurance benefits pursuant to the terms of applicable state law;

 

- 2 -



--------------------------------------------------------------------------------

(b) continuation of existing participation in Company-sponsored group health
benefit plans, at Employee’s full expense, under the federal law known as COBRA
and/or under an applicable state counterpart law;

(c) any benefit entitlements that are vested as of the Separation Date pursuant
to the terms of a Company-sponsored benefit plan governed by the federal law
known as “ERISA”;

(d) violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable;

(e) claims arising from or relating to the obligations (or breach thereof) of
the Company under the Agreement or this Supplemental Agreement;

(f) any rights of Employee (i) as a shareholder of the Company, or (ii) to
exercise any vested stock options pursuant to the terms of the Company stock
option plans and Employee’s applicable stock option agreements;

(g) any (i) rights of Employee under the Indemnification Agreement dated as of
June 30, 2006 between Employee and the Company, (ii) rights that Employee may
have following termination of his employment under the Company’s general
liability or director/officer insurance coverage (subject to the terms of such
coverage) and (iii) rights of Employee to indemnification under applicable law,
the Company’s charter documents or any other similar agreement in existence
between the Company and Employee; and

(h) any wrongful act or omission occurring after the date Employee signs this
Supplemental Agreement.

4. Government Agency Claims Exception. Nothing in this Section B., or elsewhere
in this Supplemental Agreement, prevents or prohibits Employee from filing
claims with a government agency, such as the Equal Employment Opportunity
Commission, that is responsible for enforcing a law on behalf of the government.
However, Employee understands that Employee is waiving and releasing all claims
for monetary damages and any other form of personal relief, and therefore, may
only seek and receive non-personal forms of relief through any such claims.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any claims that he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and Employee represents that
this waiver and release is knowing and voluntary. Employee further acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Supplemental Agreement; (b) he has twenty-one
(21) calendar days within which to consider this Supplemental Agreement; (c) he
has seven (7) calendar days following his execution of this Supplemental
Agreement to revoke his acceptance of this Supplemental Agreement; and
(d) nothing in this Supplemental Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.

 

- 3 -



--------------------------------------------------------------------------------

In the event Employee signs this Supplemental Agreement and returns it to the
Company in less than the twenty-one (21) day period identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the
remainder of the twenty-one (21) day consideration period. Employee acknowledges
and understands that thereafter, if he wishes to revoke acceptance of this
Supplemental Agreement, he must deliver written notice of revocation to the
Senior Vice President, Human Resources at the Company.

6. Unknown Claims. Employee further waives any rights under California Civil
Code Section 1542 or any similar state statute or common law principle.
California Civil Code Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

C. Employee and Company Agree

1. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS SUPPLEMENTAL AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, WILL BE SUBJECT TO ARBITRATION IN PLEASANTON,
CALIFORNIA BEFORE JAMS, PURSUANT TO ITS THEN-CURRENT EMPLOYMENT ARBITRATION
RULES & PROCEDURES (“JAMS RULES”). THE PARTIES AGREE THAT THE PREVAILING PARTY
IN ANY ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES AGREE THAT
THE PREVAILING PARTY IN ANY ARBITRATION WILL BE AWARDED ITS REASONABLE
ATTORNEYS’ FEES AND COSTS. THE PARTIES HEREBY WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.

2. Judicial Interpretation/Modification. In the event that any one or more
provisions (or portion thereof) of this Supplemental Agreement is held to be
invalid, unlawful or unenforceable, for any reason, the invalid, unlawful or
unenforceable provision (or portion thereof) will be construed or modified so as
to provide Releasees with the maximum protection that is valid, lawful and
enforceable, consistent with the intent of the Company and Employee in entering
into this Supplemental Agreement. If such provision (or portion thereof) cannot
be construed or modified so as to be valid, lawful and enforceable, that
provision (or portion thereof) will be construed as narrowly as possible and
will be severed from the remainder of this Supplemental Agreement (or
provision), and the remainder will remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Supplemental Agreement.

3. Entire Agreement. Except for the Agreement and the Confidentiality Agreement,
this Supplemental Agreement cancels, supersedes and replaces any and all prior
agreements (written, oral or implied-in-fact or in law) between Employee and the
Company regarding all of the subjects

 

- 4 -



--------------------------------------------------------------------------------

covered by this Supplemental Agreement. This Supplemental Agreement (together
with the Agreement) is the full, complete and exclusive agreement between
Employee and the Company regarding all of the subjects covered by this
Supplemental Agreement, and neither the Employee nor the Company is relying on
any representation or promise that is not expressly stated in the Agreement or
this Supplemental Agreement.

4. Governing Law. This Supplemental Agreement will be governed by the internal
substantive laws, but not the choice of law rules, of the State of Texas.

5. Effective Date. Employee has twenty-one (21) days to consider whether to sign
this Supplemental Agreement and then has seven (7) days after signing this
Supplemental Agreement to revoke his acceptance. This Supplemental Agreement
will become effective on the eighth (8th) day after Employee signed this
Supplemental Agreement without modification, so long as it has been signed by
both Parties, and has not been revoked before that date (the “Effective Date”).

6. Voluntary Execution of Supplemental Agreement. This Supplemental Agreement is
executed voluntarily and with the full intent of releasing all claims, and
without any duress or undue influence by any of the Parties. The Parties
acknowledge that: (a) they have read this Supplemental Agreement; (b) they have
been represented in the preparation, negotiation, and execution of this
Supplemental Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel; (c) they understand the terms and
consequences of this Supplemental Agreement and of the releases it contains; and
(d) they are fully aware of the legal and binding effect of this Supplemental
Agreement.

7. Counterparts. This Supplemental Agreement may be executed in counterparts,
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Agreement on the
respective dates set forth below.

 

    POLYCOM, INC. Dated:         By    

I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS.

 

    David R. Phillips, an individual Dated:          

 

- 5 -